UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, CryoPort, Inc. (Exact name of registrant as specified in its charter) Nevada 000-51578 88-0313393 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 20382 Barents Sea Circle, Lake Forest, California92630 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 470-2300 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 1 4a- 12 under the Exchange Act (17 CFR 240.1 4a- 12) oPre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) oPre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 4, 2009 the Company’s Chairman accepted the resignation of Gary Cannon from the Company’s Board of Directors. Mr. Cannon will serve on the Company’s advisory board and continue to serve as outside general legal counsel to the Company. On May 4, 2009 the Company’s Board of Directors appointed Carlton M. Johnson to fill the vacancy left by Gary Cannon’s resignation.Mr. Johnson’s appointment also fullfills an agreement between the Company and BridgePointe Master Fund Ltd. to have a representative of BridgePointe on the Company’s board of directors pursuant to the Company’s debt covenants with BridgePointe. Mr.
